DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.
Claim Objections
Claims 6, 11-13, and 16 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 6:  In line 3 of claim 6, “adjacent two rivet heads” should be replaced with --two adjacent rivet heads--.
	Re Claim 11:  In line 6 of claim 11, “the countersunk hole” should be replaced with --each countersunk hole--.
In line 7 of claim 11, “the countersunk hole” should be replaced with --each countersunk hole--. 
Re Claim 12:  In line 2 of claim 12, “the countersunk hole” should be replaced with --each countersunk hole--.
In line 6 of claim 12, “the first side” should be replaced with --the first surface--.
In line 7 of claim 12, “the second side” should be replaced with --the second surface--.
Re Claim 13:  In line 2 of claim 13, “the countersunk hole” should be replaced with --each countersunk hole--.
Re Claim 16:  In line 3 of claim 16, “adjacent two rivet heads” should be replaced with --two adjacent rivet heads--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication 2016/0053797).
	Re Claim 1:  Chen discloses a rivet structure (see Figs. 1-4) comprising: 
a female rivet plate (104); and 
a male rivet plate (102); wherein: 
the female rivet plate (104) defines at least one elongated countersunk hole (slot 120); 
a size of the countersunk hole increases from a first side (138) of the female rivet plate to a second side (136) of the female rivet plate, the first side being opposite to the second side; 
the male rivet plate (102) comprises at least one rivet (116) each comprising a shaft portion (comprising legs 122 and 124 in combination) and two head portions (see annotated Fig. 1 below); 
the shaft portion (122, 124) extends from the male rivet plate (102); 
the two head portions (see below) are respectively arranged on opposite sides of the shaft portion on a side of the shaft portion facing away from the male rivet plate; 
the two head portions extend through the countersunk hole (120) from the first side (138) of the female rivet plate to the second side (136) of the female rivet plate;
the two head portions are configured to be stamped (see Fig. 2) to fill in the countersunk hole (120).

    PNG
    media_image1.png
    518
    739
    media_image1.png
    Greyscale

Re Claim 2:  Chen discloses a rivet structure (see Figs. 1-4) wherein: 
the countersunk hole (120) comprises a communication hole and a fixing hole (see annotated Fig. 1 above); 
a cross-sectional shape of the communication hole taken along a length of the communication hole is rectangular; 
a cross-sectional shape of the fixing hole taken along a length of the fixing hole is isosceles trapezoidal; 
the communication hole and the fixing hole are respectively defined on opposite sides of the female rivet plate (104) and communicate with each other; 
an opening of the communication hole and an opening of the fixing hole are rectangular-shaped (see the slots 1226 in Fig. 13); 
a size of the fixing hole is larger than a size of the communication hole.
Re Claim 9:  Chen discloses a rivet structure (see Figs. 1-4) wherein: the rivet (116) and the male rivet plate (1-2) are integrally formed by stamping (see note below).
[note:  Regarding the limitation of “stamping”, Examiner notes that this amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).]
Re Claim 10:  Chen discloses a rivet structure (see Figs. 1-4) wherein: the female rivet plate (104) and the male rivet plate (102) are made of sheet metal (“the components and/or the stakes may include one or more metallic materials”; see parag. [0070]).
Re Claim 11:  Chen discloses a rivet structure (see Figs. 1-4) comprising:
a female rivet plate (104); and 
a male rivet plate (102); wherein: 
the female rivet plate defines a plurality of elongated countersunk holes (slots 120, only one of which is shown in Figs. 1 and 2; see the plurality of slots 1226 in Fig. 13) arranged in a straight line; 
the countersunk hole comprises a communication hole and a fixing hole (see annotated Fig. 1 above); 
the communication hole opens on a first surface (138) of the female rivet plate; 
the fixing hole opens on a second surface (136) of the female rivet plate opposite to the first surface; 
the countersunk hole (120) comprises four inner walls (two long-side walls and the walls at surfaces 144 and 146; Fig. 1) angled outwardly in a direction from the communication hole to the fixing hole; 

each of the plurality of rivets (116) is configured to be stamped (see Fig. 2) by a stamping member to fill in the countersunk hole (120).
Re Claim 12:  Chen discloses a rivet structure (see Figs. 1-4) wherein:
the rivet (116) comprises a shaft portion (comprising legs 122 and 124 in combination) and two head portions (see annotated Fig. 1 above); 
the shaft portion (122, 124) extends from the male rivet plate (102); 
the two head portions (see above) are respectively arranged on opposite sides of the shaft portion on a side of the shaft portion facing away from the male rivet plate (102); 
the two head portions extend through the countersunk hole (120) from the first side (138) of the female rivet plate to the second side (136) of the female rivet plate;
the two head portions are configured to be stamped (see Fig. 2) by a stamping member to fill in the countersunk hole (120).
Re Claim 19:  Chen discloses a rivet structure (see Figs. 1-4) wherein: the rivet (116) and the male rivet plate (1-2) are integrally formed by stamping (see note for claim 9 above).
Re Claim 20:  Chen discloses a rivet structure (see Figs. 1-4) wherein: the female rivet plate (104) and the male rivet plate (102) are made of sheet metal (“the components and/or the stakes may include one or more metallic materials”; see parag. [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 2016/0053797).
Re Claims 3 and 13:  Chen, as discussed above, disclosed a rivet structure significantly as claimed and further wherein the countersunk hole comprises a first inner wall, a second inner wall (the long walls of the rectangular slots 120; see slots 1226 in Fig. 13) opposite to the first inner wall, a third inner wall, and a fourth inner wall (144 and 146; Fig. 1) opposite to the third inner wall.
Chen fails to explicitly disclose wherein an interior angle formed between the first inner wall and the second inner wall is 90 degrees; 15an interior angle formed between the third inner wall and the fourth inner wall is 90 degrees.  Chen appears to be silent as to the specific angles of the inner walls; however, it does note that different bevel angles may be used (see parag. [0044]).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Further, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the interior angles of the inner walls would determine level of resistance to pullout of the deformable stake 116 once it has been stamped into the slot 120 (see Fig. 2).  Accordingly, this interior angle can be considered a result effective variable.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen such that an interior angle formed between the first inner wall and the second inner wall is 90 degrees; 15an interior angle formed between the third 
Re Claims 4-6 and 14-16:  Chen, as discussed above, disclosed a rivet structure significantly as claimed except it does not explicitly disclose the particular dimensions required by these claims.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen such that it complies with the particular dimensions of claims 4-6 and 14-16, for the purpose of optimizing strength/weight characteristics of the plates and/or optimizing the resistance to pullout of the rivet in the countersunk hole, and since such a design choice would be within the skill of the art.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 2016/0053797) in view of Lu (US Patent Application Publication 2016/0032982).
Re Claims 7 and 17:  Chen, as discussed above, disclosed a rivet structure significantly as claimed except wherein each head portion is V-shaped; an angle between inner sides of the two head portions of the rivet is 94 degrees; outer sides of the two head portions are parallel to each other; a distance between the outer sides of the two head portions is between the length of the communication hole and the length of the shaft portion.
Lu teaches the use of a rivet structure (see Figs. 3a and 3h) comprising a female rivet plate (46), and a male rivet plate (92; Fig. 3a), wherein the female rivet plate defines at least one elongated hole (slots 96), and the male rivet plate comprises at least one rivet (94) each comprising a shaft portion (shown at ref. no. 96 in Fig. 3g) and two head portions (98), and further wherein each head portion (98) is V-shaped (see Figs. 3g and 3h); outer sides of the two head portions are parallel to each other (see Fig. 3h); a distance (w’; Fig. 3h) between the outer sides of the two head portions (98) is between a length (w) of the hole (96) and a length (d) of the shaft portion, for the purpose of ensuring a tight fit with a minimal required amount of deformation of the rivet.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen such that each head portion is V-shaped; outer sides of the two head portions are parallel to each other; a distance between the outer sides of the two head portions is between the length of the communication hole and the length of the shaft portion, as taught by Lu, for the purpose of ensuring a tight fit with a minimal required amount of deformation of the rivet.
Neither Chen nor Lu explicitly disclose wherein an angle between inner sides of the two head portions of the rivet is 94 degrees.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen such that an angle between inner sides of the two head portions of the rivet is 94 degrees, for the purpose of allowing the riveting process to be 
Re Claims 8 and 18:  Chen, as modified above in view of Lu, discloses a rivet structure significantly as claimed except wherein a height from a zenith of the head portion to the male rivet plate is 1.3 mm.
Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen such that a height from a zenith of the head portion to the male rivet plate is 1.3 mm, for the purpose of, for example, achieving desired strength and weight characteristics, and since such a design choice would be within the skill of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678